Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/00333750 to Hosokawa (“Hosokawa”).  Hosokawa discloses positive electrode active materials for use in lithium ion battery systems comprising a lithium nickel cobalt aluminum oxide where nickel comprises 80 percent or more of the transitional metal in the oxide.  The particles are formed utilizing a nickel-hydroxide precursor and separate aluminum/cobalt raw material so that the cobalt is deposited on the surface of the particles, thereby preventing unwanted surface deposits from forming on the particles.  Hosokawa makes no mention of a rock salt material on the surface, teaches that its method is designed to eliminate surface impurities, and is made in a manner similar to that of Applicant’s materials in order to achieve those goals.  Accordingly, the Office finds sufficient factual basis exists to support a position that the material of Hosokawa, like that of Applicant, is free of rock salt phase on the particle surface.

 	Hosokawa is silent regarding a specific amount of cobalt to include.  However, Hosokawa discloses that the amount of the various transition metals to be included should be adjusted in order to balance capacity, stability, and other factors.  As Applicant notes in the background of the invention, cobalt is the most expensive of the transition elements used.  Thus, the person of ordinary skill in the art at the time of invention would have considered the recited range of cobalt in claim 6, and nickel, aluminum and manganese recited in claim 7, to be nothing more than the product of routine experimentation in balancing active material cost, capacity and stability for the needs of a given application.
Allowable Subject Matter
Claims 1-5 and 10 are allowed.  Hosokawa is silent regarding use of a nickel-manganese-aluminum precursor in combination with a raw cobalt material.  Instead, Hosokawa discloses an aluminum-cobalt raw material, which is needed to ensure that both of those elements are deposited on the surface.  Thus, the person of ordinary skill in the art at the time of invention would not have had reason to remove aluminum from the raw material and instead include it in the nickel precursor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727